In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-578V
                                    Filed: October 31, 2017
                                        UNPUBLISHED


    SUSAN GRANEY,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On May 13, 2016, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleged that she suffered left shoulder pain as a result of her October
17, 2014 influenza (“flu”) vaccine. Petition at 1-4; Stipulation, filed June 1, 2017, at ¶¶ 2,
4. On June 2, 2017, the undersigned issued a decision awarding compensation to
petitioner based on the parties’ Stipulation. (ECF No. 32.)

      On August 8, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 36.) Petitioner requests attorneys’ fees in the amount of $16,427.30 and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $594.07. (Id. at 1.) In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. Thus, the total amount requested is $17,021.37.


        On August 10, 2017, respondent filed a response to petitioner’s motion. (ECF
No. 37.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” (Id. at 1.) Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” (Id. at 2.) Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” (Id. at 3.)

       Petitioner has filed no reply.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates. However, the
undersigned finds it necessary to reduce petitioner’s requested costs.

        Petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. 482, 484 1991). She “should present adequate proof [of the attorneys’ fees and
costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel “should
make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley v. Eckhart, 461 U.S.
424, 434 (1983). Although not explicitly stated in the statute, the requirement that only
reasonable amounts be awarded applies to costs as well as fees. See Perreira v. Sec’y
of Health & Human Servs., 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir.
1994).

        Petitioner seeks $59.00 for “6/27/2016 Payment to IK [petitioner’s counsel, Isaiah
Kalinowski] to reimburse for Luncheon Meeting with Client at The Hamilton” (ECF No.
36-3 at 1), a check and credit card receipt from The Hamilton, located in Washington,
DC, dated June 20, 2016 and initialed by petitioner’s counsel is provided (ECF No. 36-3
at 1). Petitioner’s counsel’s time log indicates that on June 20, 2016 he “[met] with
client to introduce the Vaccine Program, to explore sources of damages, and to plan
next steps to prosecute Petition.” (ECF 36-2 at 4). However, petitioner’s counsel fails
to explain why this cost is reasonable. The undersigned finds that, as is consistent with
this Court’s practice, it is not reasonable to reimburse petitioners' counsel for the cost of
meals and other miscellaneous expenses on typical work days in the area where he
normally works and resides. See Reginelli v. Sec'y of Health & Human Servs., No. 14-

                                              2
972V, 2016 WL 1161309, at *3 (Fed. Cl. Spec. Mstr. Mar. 1, 2016). Accordingly,
petitioner’s requested costs are reduced by $59.00.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e).

       Accordingly, the undersigned awards the total of $16,962.373 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Isaiah Kalinowski.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3